Title: From James Madison to Joshua Gilpin, 28 July 1802
From: Madison, James
To: Gilpin, Joshua


Sir
Department of State July 28. 1802
I have reced. your letter of the 21st. instant. The Consulate at Barcelona is not at present considered as vacant, Mr. Willis having returned thither, and no answer having been yet recd. to the enquiries made by this Department relating to his continuance in that station. Should these result in a vacancy, or should a vacancy otherwise happen, Mr Burne with your recommendation & any others that may be added, will be presented to the consideration of the President, and be brought into due comparison with other candidates for the same appointment. In the mean time as citizenship will probably have an influence on the selection, it may not be amiss to ascertain the date and legality of that of Mr. Burne. I am Sir respectfully Your Obedt. servt
James Madison
 

   
   RC (courtesy of an anonymous collector). Addressee not indicated.



   
   See JM to Pinckney, 26 July 1802.


